Citation Nr: 1503912	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-20 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back condition, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for a right ankle condition.  

3.  Entitlement to service connection for a neck condition.  

4.  Entitlement to service connection for left hip degenerative joint disease (claimed as a left hip condition).

5.  Entitlement to service connection for right hip degenerative joint disease (claimed as a right hip condition).

6.  Entitlement to an evaluation in excess of 10 percent for a hammertoe deformity with hallux valgus, right foot.

7.  Entitlement to an evaluation in excess of 10 percent for right knee degenerative joint disease.  

8.  Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease, prior to June 26, 2013.

9.  Entitlement to an evaluation in excess of 30 percent for left knee degenerative joint disease, status post total arthroplasty, as of September 1, 2014.  

10.  Entitlement to a compensable evaluation for bilateral pes planus.  

11.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel






INTRODUCTION

The Veteran had active service from March 1981 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009, July 2009 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned at a hearing at the RO in St. Petersburg, Florida in October 2014.  A written transcript of this hearing has been associated with the Veteran's electronic paperless file (Virtual VA).  

The issues of entitlement to service connection for a left ankle condition (to include as secondary to a service-connected disability) and deep vein thrombosis (to include as secondary to a service-connected left knee replacement) are referred to the AOJ for adjudication.  

The issues of entitlement to service connection for a neck disability, as well as entitlement to an evaluation in excess of 10 percent for a hammertoe disability of the left foot with hallux valgus, an evaluation in excess of 10 percent for a hammertoe disability of the right foot with hallux valgus, an evaluation in excess of 10 percent for a right knee disability and entitlement to TDIU benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The May 2008 Board decision denying service connection for a low back condition was not appealed and is final.  

2.  Evidence received since the May 2008 Board decision is new and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for a low back condition, and raises a reasonable possibility of substantiating the claim.  

3.  A low back condition manifested as a result of the Veteran's service-connected hammertoe condition with hallux valgus.  

4.  A right ankle condition manifested as a result of the Veteran's service-connected hammertoe condition with hallux valgus.  

5.  A left hip disability manifested as a result of the Veteran's service-connected hammertoe condition with hallux valgus.  

6.  A left hip disability manifested as a result of the Veteran's service-connected hammertoe condition with hallux valgus.  


CONCLUSIONS OF LAW

1.  The May 2008 Board decision denying the Veteran's claim of entitlement to service connection for a low back condition is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has been received and the claim of entitlement to service connection for a low back condition is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).  

3.  The criteria for establishing service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2014).

4.  The criteria for establishing entitlement to a right ankle disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2014).

5.  The criteria for establishing entitlement to service connection for a left hip disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2014).

6.  The criteria for establishing entitlement to service connection for a right hip disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in June 2008 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As for the Veteran's claim for an increased evaluation for his left knee prior to June 26, 2013, this issue arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in November 2008, February 2009, April 2009, April 2010 and January 2011.  VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment notes have also been obtained and associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

As already noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in October 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
New and Material Evidence for a Low Back Condition

The record reflects that the Veteran was previously denied entitlement to service connection for a low back condition in a May 2008 Board decision.  The Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims (Court), and as such, the May 2008 Board decision is now final.  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

In the present case, the Veteran's claim was previously denied by the Board because there was no competent medical evidence that directly attributed the Veteran's low back disability to military service or a service-connected disability.  As such, for the evidence to be material in this case, it must address this unestablished fact.  

With that having been said, the Board finds that evidence that is both new and material has been submitted to VA since the May 2008 Board decision.  According to a May 2008 private treatment note, the Veteran's lower back pain appeared slowly after his gait was altered due to hammertoe problems.  An August 2012 private treatment note also indicates that the Veteran suffered from a gradual onset of back pain that was caused by gait disturbance throughout the years due to multiple surgeries on both feet.  Finally, according to a September 2014 private treatment note, the Veteran's lumbar disc herniation and accelerated/premature degenerative spinal changes were likely the result of the cumulative effects of pes planus/hammertoe, altered biomechanics secondary to multiple surgeries and subsequent degenerative ankle and foot changes and abnormal/altered gait patterns.  It was noted that these changes had propagated up the kinetic chain with resulting knee and hip degenerative changes and eventual disc and lumbar spine deterioration.  As this new evidence speaks directly to the reasons for the prior Board remand, it is material and the claim is reopened. 

Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Low Back Condition

The Veteran contends that he is entitled to service connection for a low back condition.  Having reviewed all of the evidence of record in a light most favorable to the Veteran, the Board finds that service connection for a low back disability, as secondary to a service-connected foot disability, is warranted.  

The Veteran's service treatment records do not reflect that he incurred a chronic low back disability during active military service.  According to an April 1981 treatment note, the Veteran had low back pain of unknown etiology.  A diagnosis of flu syndrome was assigned.  An April 1982 record does note that the Veteran's back was limited in range of motion.  However, the only diagnosis assigned at this time was an upper respiratory infection with myalgia.  A June 1982 record notes back pain for the past 2 days.  However, a lumbar spine series was deemed to be within normal limits.  The Veteran slipped and suffered a contusion of the right side of the lumbar area in October 1982.  However, there is no evidence that this resulted in a chronic disability.  An evaluation of the spine performed as part of the February 1984 release from active duty examination found the spine to be normal.  The Veteran also denied a history of recurrent back pain in his report of medical history associated with this examination.  As such, there is no evidence of a chronic lumbar spine condition during active military service.  

Likewise, there is no post-service evidence suggesting that a lumbar spine disability later manifested as a result of military service.  However, there is evidence suggesting that this condition arose due to the Veteran's service-connected disabilities of the feet.  

A May 1987 VA treatment note reflects that the Veteran experienced sudden sharp pain in his back while working.  He had been using a jack hammer.  He had increased pain when bending over.  A mild back sprain was diagnosed.  No further treatment is noted at this time, but back pain was noted during drug abuse treatment in April 1994.  A May 1994 VA treatment note reflects decreased pain at the low back.  

A December 1998 private treatment note indicates that the Veteran was suffering from low back pain.  As a result, he had been out of work for 5 days.  He was again seen for complaints of low back pain for the past 3 days in August 2000.  The Veteran reported that the pain radiated down his legs.  He noted repeated episodes of back pain within the previous 2 years.  It was noted that he worked as a weed puller and did other heavy lifting.  The Veteran was diagnosed with low back pain and instructed to use a weight lifting belt.  

According to a May 2002 VA examination report, the Veteran suffered from severe degenerative changes in the lumbar spine with marked limitation of motion.  This was also associated with lumbar radiculopathy.  The Veteran's symptoms were consistent with severe lumbar myelostenosis, which was confirmed upon magnetic resonance image (MRI).  The Veteran was deemed to be unemployable.  

The Veteran underwent an additional VA examination in March 2004.  He reported low back pain with occasional radiation down his left leg and sometimes down his right leg.  It was noted that since service the Veteran had been working in landscaping.  He last worked between 2 and a half and 3 years earlier.  He reported that he had to stop working because of his low back pain.  The examiner diagnosed the Veteran with mechanical low back pain without radiculopathy.  It was determined that the Veteran's back disability was not attributable to his hammertoes.  No rationale or discussion was provided in support of this opinion.  

A July 2005 VA treatment note also reflects a diagnosis of chronic low back pain secondary to disc herniation.  November 2006 X-rays revealed degenerative changes and degenerative discs at L5 and S1.  There were irregularities and sclerosis with lipping at the lower plate of L5.  

The Veteran underwent an additional VA examination in September 2007.  The Veteran reported an acute injury during service.  It was noted that he was treated with medications at the time.  The Veteran reported that he currently had a dull constant ache in the lower lumbar region with intermittent sharp, stabbing pain associated with bending and lifting.  Upon examination, it was determined that the Veteran suffered from lumbar degenerative disc disease with mild left lower extremity S1 radiculopathy.  This resulted in mechanical low back pain.  The examiner opined that this was less likely as not caused by or a result of trauma while in service.  The Veteran reported to sick call for a soft tissue injury and it was felt by the examiner that his current existing diagnosis was most likely caused by or a result of a progression of a normal aging process and unrelated to the mild lumbosacral strain that he had while in the service.  No opinion as to secondary service connection was provided.  

According to a May 2008 VA chiropractic note, the chiropractor agreed with the podiatry assessment that the secondary problems of knee pain, hip pain and low back pain were "most likely than not" the result of his service-connected foot condition.  An April 2008 VA podiatrist also concurred that the Veteran's flat feet could have caused pain associated with his back, hips, knees and ankles.  

An additional VA examination of the spine was performed in April 2009.  The Veteran described gradually increasing pain in his low back.  Upon examination, it was determined that the Veteran suffered from degenerative disc disease.  This was deemed to not be likely secondary to a service-connected hammertoe deformity with hallux valgus.  The Veteran had degenerative disease of the lumbar and cervical spine, along with degenerative osteoarthritis of the ankles and knees.  This was a generalized disorder and was not related to a service-connected hammertoe deformity with hallux valgus.  The opinions of the May 2008 private physician were deemed to not be supported in facts with no rationale behind them.  

According to a May 2008 private treatment note from the Physical Medicine Center, the Veteran suffered from lower back pain that appeared slowly after his gait was altered due to hammertoe problems.  The Veteran has been service-connected for a hammertoe disability since March 1984.  An August 2012 private treatment note also reflects that the Veteran's onset of back pain was gradual and had been occurring in a persistent pattern for 30 years.  It was noted that the Veteran had multiple surgeries on both feet in the past that caused gait disturbance throughout the years.  The Board notes that this opinion was provided by a different physician than the one discredited by the April 2009 VA examiner.  A September 2014 private treatment note indicates that the Veteran had a long history of low back pain stemming from an altered gait following multiple lower extremity surgeries.  It was further noted that the etiology of the Veteran's lumbar disc herniation and accelerated/premature degenerative spinal changes were likely the result of the cumulative effects of pes planus/hammertoe, altered biomechanics secondary to multiple surgeries and subsequent degenerative ankle and foot changes and abnormal/altered gait patterns.  These changes had propagated up the kinetic chain with resulting knee and hip degenerative changes and eventual disc and lumbar spine deterioration.  

Having considered all of the evidence of record, the Board finds that the evidence is at least in equipoise, and as such, service connection for a lumbar spine disability is warranted.  While a March 2004 VA examiner concluded that the Veteran's lumbar spine disability was not secondary to his service-connected hammertoes, no rationale was provided in support of this opinion.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Also, while a September 2007 VA examiner concluded that the Veteran's lumbar spine disability was less likely as not due to military service, no opinion was provided at this time for secondary service connection.  

There is also a VA examination that was performed in April 2009.  It was determined that it was not likely that the Veteran's lumbar spine disability was secondary to a service-connected hammertoe deformity with hallux valgus.  The Veteran had degenerative disease of the lumbar and cervical spine, along with degenerative osteoarthritis of the ankles and knees.  This was a generalized disorder and was not related to a service-connected hammertoe deformity with hallux valgus.  

In the alternative, the record also contains private opinions from May 2008, August 2012 and September 2014 suggesting that the Veteran's lumbar spine disability arose as a result of his service-connected hammertoes.  While these opinions did not offer a great deal of rationale, it was at least noted that this condition arose as a result of a 30 year history of an altered gait as a result of hammertoes.  This conclusion was supported by a VA chiropractor in April 2008 as well.  The Board finds that the evidence for and against the Veteran's claim is in equipoise, and as such, the claim must be resolved in his favor.  See 38 U.S.C. § 5107(b).  The Board finds that service connection for a lumbar spine disability as secondary to service-connected hammertoes is warranted.  As such, the claim is granted.  



Right Ankle Condition

The Veteran also contends that he is entitled to service connection for a right ankle disability.  Again, upon reviewing the evidence of record in a light most favorable to the Veteran, the Board finds that the evidence is in equipoise and service connection must be granted.  

The Veteran's service treatment records fail to reflect that he suffered from any chronic disability or injury of the right ankle during active military service.  Likewise, post-service treatment records fail to reflect that the Veteran suffers from any current right ankle disability that manifested during, or as a result of, active military service.  However, the evidence of record does suggest that this condition arose as a result of a service-connected hammertoe disability with hallux valgus.  

According to a September 2008 VA podiatry note, the Veteran was having some ankle discomfort since the stitches were removed from his left foot partial 5th syndactaly.  He was diagnosed with "compensatory ankle pain."  A May 2008 VA treatment note indicates that it was more likely than not that the Veteran's bilateral ankle condition was related to his service-connected bilateral hammertoe deformity and hallux valgus.  A May 2008 private treatment note also indicates that "[i]t should be noted that the bilateral ankle/foot condition from the military service connected injury originally of hammer toes and hallux valgus, has more than likely produced the knee, hip, back and neck pain we are now seeing with this patient."  An additional May 2008 private treatment note indicates that the Veteran's ankle pain began to appear slowly as a result of his gait being altered due to a service-connected hammertoes problem.  

The Veteran was subsequently afforded a VA examination of the ankles in November 2008.  The Veteran reported an onset of right ankle pain that arose at the same time as his hips.  The Veteran reported that he believed his bilateral hip and ankle pain were secondary to his service-connected bilateral foot disabilities.  The examiner only offered an opinion regarding the etiology of the left ankle.  

An additional examination was performed in April 2009.  X-rays revealed no significant abnormality.  Nonetheless, osteoarthritis was diagnosed.  The examiner opined that it was not likely that the Veteran's right ankle condition was secondary to his service-connected hammer toe deformity with hallux valgus.  It was noted that such a deformity, especially having been treated years earlier, had no cause and effect relationship to osteoarthritis of the right ankle.  The Veteran also had osteoarthritis in the spine and left ankle that was a generalized disorder not related to service-connected hammertoes.  

A February 2010 VA treatment note indicates that X-rays of the anterior ankle appeared to be normal on lateral view.  Mild exostosis was noted on the posterior talus and fibular malleolus and there was a questionable talar dome lesion.  The Veteran was diagnosed with bilateral ankle synovitis.  

The Veteran was also seen in April 2010 with complaints of right ankle pain.  The Veteran was diagnosed with arthralgia to the T-N joint.  A July 2012 VA treatment note also indicates bilateral ankle instabilities that required ankle braces for comfort and support.  

Considering all of the evidence of record, the Board finds that the evidence for and against the Veteran's claim is in relative equipoise.  As such, service connection must be granted.  While the April 2009 VA examiner concluded that a hammertoe deformity had no cause and effect relationship, this opinion was directly contradicted by a private physician and a VA physician in May 2008.  The May 2008 private physician explained that an altered gait could in fact impact other joints.  Therefore, when resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a right ankle condition is warranted.  See 38 U.S.C. § 5107(b).  The claim is, therefore, granted.  

Degenerative Joint Disease of the Left and Right Hips

The Veteran also contends that he is entitled to service connection for degenerative joint disease of the left and right hip.  Again, after viewing all evidence in a light most favorable to the Veteran, the Board finds that service connection for disabilities of the right and left hip is warranted.  

The Veteran's service treatment records fail to reflect that he suffered from a chronic disability of either hip during active military service.  According to a May 1981 record, the Veteran had been experiencing bilateral hip pain for 4 days.  The Veteran's gait was noted to be within normal limits and range of motion was full.  A treatment note from the following day indicates that the Veteran felt this pain was due to shooting pool.  The Veteran denied any history or injury.  A diagnosis of possible musculoskeletal pain was assigned.  No chronic disability of either hip was noted upon separation.  

Post-service treatment records also fail to reflect that the Veteran suffers from a disability of either hip that manifested during, or as a result of, active military service.  However, there is evidence suggesting a relationship between the Veteran's bilateral hip disabilities and his service-connected hammertoes with hallux valgus.  

According to a private treatment note dated May 2008, the Veteran was suffering from hip pain that ensued following a diagnosis of service-connected hammertoe.  The Veteran indicated that his hip pain began to appear slowly after his gait was altered due to his hammertoe problem.  The examining chiropractor stated that it should be noted that the bilateral ankle/foot condition from the military service-connected injury originally of hammertoes and hallux valgus had more than likely produced the hip pain we were now seeing in the Veteran.  A May 2008 VA treatment note also indicates that it was more likely than not that the Veteran's bilateral hip condition was related to his service-connected bilateral hammertoe deformity and hallux valgus.  

X-rays of the hips were taken in October 2008.  These revealed mild degenerative changes in the hips bilaterally without evidence of acute osseous abnormality.  The Veteran was afforded a VA examination of the hips in November 2008.  The Veteran reported sudden onset of severe bilateral hip pain that was stabbing and sharp in nature.  Upon examination, it was opined that the Veteran's bilateral degenerative joint disease of the hips was less likely as not caused by his service-connected bilateral hammertoes.  It was noted that the Veteran was employed as a truck driver and, according to the Veteran, he was required to climb into and jump out of high trucks several times per day for 20 years.  In addition, the Veteran spent long periods of time sitting while driving.  While the Veteran had a long history of bilateral foot pain secondary to his hammertoe deformities, his service-connected bilateral foot conditions were not an aggravating factor to his hips.  Data from other VA facilities revealed multisite degenerative joint disease including hands, shoulder, and spine which were not related to his feet but rather a predisposition of the Veteran's joints.  

The Veteran underwent an additional VA examination of the hips in October 2012.  The examiner opined that it was less likely than not that the Veteran's bilateral hip disability was incurred in or caused by active duty military service.  The examiner reviewed the Veteran's claims file, and while the Veteran was noted to be experiencing pain in the hips (bilaterally) for the previous 3 to 4 days during service, this was felt to possibly be related to shooting pool.  No injury was reported.  An examination revealed a full range of motion without tenderness and the diagnosis was "possible musculoskeletal pain."  The Veteran's 1984 separation examination noted a noted the musculoskeletal system to be normal and the Veteran denied having swollen or painful joints at this time.  Subsequent records reflect that the Veteran's hip condition suddenly manifested in 2006.  Due to the late onset and the lack of continuity with the service treatment for bilateral hip pain in 1981, the examiner concluded that a connection of the present hip disorder of degenerative arthritis to military service could not be made.  

In the present case, there is an opinion suggesting that it is less likely than not that the Veteran's bilateral hip disability is secondary to his service-connected hammertoe disability with hallux valgus, and, private and VA opinions suggesting that it is more likely than not that the Veteran's bilateral hip disability manifested as a result of his service-connected hammertoe disability with hallux valgus.  Therefore, when resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a left and a right hip disability is warranted.  See 38 U.S.C. § 5107(b).  The claim is, therefore, granted.  

10 Percent Evaluation for a Left Knee Disability prior to June 26, 2013

The Veteran also contends that he is entitled to an evaluation in excess of 10 percent for a left knee disability prior to June 26, 2013.  For historical purposes, the Veteran was originally granted service connection for a left knee disability in a June 2012 rating decision.  A 10 percent evaluation was assigned, effective as of May 16, 2006.  In July 2012, VA received a timely notice of disagreement from the Veteran regarding the assigned disability evaluation.  The 10 percent evaluation was continued in a January 2013 statement of the case.  The Veteran appealed this decision to the Board in February 2013.  

According to an October 2008 X-ray, the Veteran had chronic heterogeneous sclerosis of the left patella with associated moderate degenerative changes.  There was a curvilinear metallic density in the suprapatellar soft tissues and punctate metallic density adjacent to the anterior/inferior patella, worrisome for foreign bodies, though postoperative change was also possible.  There was also possible effusion in the left suprapatellar bursa and hazy nephrocalcinosis involving the left lateral meniscus.  The Veteran was diagnosed with mild degenerative changes in the femoral tibial joint.

The Veteran underwent a VA examination of the left knee in January 2011.  The Veteran reported that his left knee gave out and he fell on it in 1995.  He had a previous fracture of the patella.  The Veteran reported symptoms of giving way, pain, stiffness and weakness.  There was no instability or incoordination identified.  The Veteran did endorse severe flare-ups occurring every 3 to 4 months lasting from 3 to 7 days.  Physical examination revealed crepitus, effusion and tenderness.  There was no evidence of instability or any abnormality of the meniscus.  Range of motion testing revealed normal extension to 0 degrees and flexion to 105 degrees.  There was objective evidence of pain on motion but no additional limitations of range of motion after 3 repetitions.  There was no ankylosis.  The Veteran was diagnosed with degenerative joint disease of the left knee.  This impacted the Veteran's occupational activities due to decreased mobility, problems with lifting and carrying, decreased strength and pain.  

According to a July 2012 VA treatment note, the Veteran suffered from bilateral degenerative joint disease that was mild to moderate in severity.  This was noted to be most severe in the left patellofemoral joint.  The Veteran subsequently underwent surgery on June 26, 2013.  The surgical report indicates that adequate pain relief could no longer be provided to the Veteran to allow him to perform a functional level of activities of daily living.  

The Veteran testified in October 2014 that he did have instability of the left knee prior to his surgery of June 2013.  He noted that it felt like the knee did not want to stay under him.  He reported "a lot" of instability, as well as some locking of the left knee.  

The preponderance of the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent for a left knee disability at any time prior to June 26, 2013.  Prior to June 26, 2013, the Veteran's left knee disability was rated under Diagnostic Code 5010-5260.  Diagnostic Code 5010 applies to arthritis due to trauma.  This is to be rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  According to the January 2011 VA examination report, the Veteran had flexion of the left knee to 105 degrees.  As such, he did not meet the criteria for an evaluation in excess of 10 percent under Diagnostic Code 5260 prior to June 26, 2013.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  According to the January 2011 VA examination report, the Veteran had full extension of the knee to 0 degrees.  As such, a compensable evaluation cannot be assigned under Diagnostic Code 5261.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

In the present case, while there is evidence of painful motion, there is no evidence that this results in further functional loss.  According to the January 2011 VA examiner, while there was objective evidence of pain following repetitive motion, this did not result in additional limitations after three repetitions.  Also, while the Veteran has reported flare-ups of his left knee condition, there is no objective evidence of record to suggest that this resulted in additional functional loss at any time prior to June 26, 2013.  As such, a higher evaluation is not warranted based on functional loss.  

Included within 38 C.F.R. § 4.71a are additional diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

According to the January 2011 VA examination report, the Veteran did not suffer from ankylosis.  As such, an evaluation under Diagnostic Code 5256 cannot be assigned.  Likewise, there was no abnormality of the meniscus noted, and Diagnostic Codes 5258 and 5259 are not applicable.  The Veteran's left knee was also found to be stable.  While the Veteran has reported that his knee gives out, without objective evidence of recurrent subluxation or lateral instability, a separate rating cannot be assigned under Diagnostic Code 5257.  Finally, there is no evidence of impairment of the tibia and fibula or genu recurvatum.  As such, Diagnostic Codes 5262 and 5263 are not for application.  

The Board recognizes that the Veteran believes he is entitled to an evaluation in excess of 10 percent for his service-connected left knee disability prior to June 26, 2013.  However, he has not provided any lay or objective evidence to demonstrate that he meets the schedular criteria for a higher rating.  In October 2014, the Veteran testified that prior to his surgery, he had bone grinding against bone.  This was associated with sharp pains and buckling.  However, despite these assertions, the medical evidence of record revealed the Veteran's left knee to be stable as of January 2011.  There is no further medical evidence demonstrating objective findings of knee instability.  As such, despite the Veteran's assertions, an evaluation in excess of 10 percent cannot be assigned prior to June 26, 2013.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 10 percent for a left knee disability prior to June 26, 2013, must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected left knee disability on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of pain and limited motion.  His 10 percent rating contemplates the impairment of function caused by this symptomatology.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

30 Percent Evaluation for a Left Knee Disability as of September 1, 2014

The Veteran also has perfected an appeal of entitlement to an evaluation in excess of 30 percent for a left knee disability as of September 1, 2014.  However, the record reflects that in a September 2014 rating decision, the Veteran's temporary 100 percent evaluation was extended through September 20, 2015.  As a 100 percent evaluation is the maximum evaluation that can be assigned for the Veteran's service-connected left knee disability, there is currently no further issue before the Board.  The Veteran is free to file a claim for an increased evaluation if an evaluation not to his liking is assigned after September 20, 2015.  However, the current claim of entitlement to an evaluation in excess of 30 percent for a left knee disability as of September 1, 2014, is dismissed.  


ORDER

The claim of entitlement to service connection for a low back condition is reopened.  

Service connection for a lumbar spine disability is granted.  

Service connection for a right ankle disability is granted.  

Service connection for a left hip disability is granted.  

Service connection for a right hip disability is granted.  

The claim of entitlement to an evaluation in excess of 10 percent for a left knee disability, prior to June 26, 2013, is denied.  

The claim of entitlement to an evaluation in excess of 30 percent for a left knee disability, as of September 1, 2014, is dismissed.  


REMAND

Neck Condition

The Veteran also contends that he is entitled to service connection for a neck condition.  Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records fail to reflect that he suffered from a chronic cervical spine disability during military service.  According to an April 1982 in-service treatment note, the Veteran was experiencing neck muscle pain.  This was diagnosed as an upper respiratory infection.  There is no further evidence of a chronic in-service neck condition or injury, and the Veteran's February 1984 release from active duty examination notes that an evaluation of the spine was deemed to be normal.  As such, there is no evidence of a chronic neck disability during military service.  

Likewise, there is no post-service evidence of a chronic neck disability that manifested during, or as a result of, active military service.  A MRI reviewed in June 2005 revealed bulging discs at C2-3, C4-5 and C5-6, with foraminal narrowing.  According to a July 2005 VA treatment note, the Veteran had chronic neck pain and low back pain secondary to disc herniation.  A November 2006 note prepared by a private physician with the initials R. B. notes that routine images revealed an irregularity at the lower plate of C4 and the superior plate of C5.  There was also a slight irregularity seen at the lower plate of C5.  There was also narrowing of the disc space seen at C4-5.  Sclerosis was present at the facets.  The Veteran was diagnosed with degenerative changes and degenerative discs at C4-5.  Imaging performed in January 2008 revealed moderate degenerative changes at C4-5 and C5-6 with concomitant loss of disc height and osteophytes, mostly anteriorly.  The prevertebral soft tissues were unremarkable.  The Veteran was diagnosed with moderate degenerative changes.  

However, the Veteran has asserted that he suffers from a chronic neck disability as secondary to his service-connected hammertoes with hallux valgus.  According to a May 2008 private treatment note from the Physical Medicine Center, the Veteran reported neck pain with tingling into the arms.  The examining chiropractor noted that the Veteran's service-connected foot disabilities had more than likely produced the neck pain that the Veteran was currently experiencing.  

A VA examination of the neck was performed in April 2009.  Upon examination, it was determined that the Veteran suffered from degenerative disc disease of the cervical spine.  This was deemed to not be likely secondary to a service-connected hammertoe deformity with hallux valgus.  The Veteran had degenerative disease of the lumbar and cervical spine, along with degenerative osteoarthritis of the ankles and knees.  This was a generalized disorder and was not related to a service-connected hammertoe deformity with hallux valgus.  The opinions of Dr. L were deemed to not be supported in facts with no rationale behind them.  

The Veteran was subsequently afforded a VA examination of the neck in October 2012.  Upon examination, the examiner opined that it was less likely than not that the Veteran's current cervical spine disability was incurred in or caused by active duty military service.  There was no evidence of a neck disability upon separation.  While an earlier VA examination dated April 2009 did indicate that this condition had its onset in 1982, the discharge physical examination, in addition to other military records, did not show that the neck condition was a chronic condition.  Additionally, the neck discomfort in 1982 was most likely related to the upper respiratory infection, which would resolve when the infection cleared up.  Finally, when the Veteran began primary care treatment at the VA in April 2007, documentation of a chronic neck and cervical problem was not present.  There is no documented continuity of chronic neck issues that can specifically relate to neck pain in 1982, and there is a period of greater than 20 years dating from 1982 until there is medical documentation of treatment for a chronic neck condition.  

In the present case, the record contains two contradictory opinions.  The May 2008 opinion, however, provides no accompanying rationale.  Nonetheless, as service connection has been granted for multiple disabilities, including a lumbar spine disability, the Veteran should be scheduled for a new VA examination to determine whether his cervical spine disability manifested during, or as a result of, active military service, or, whether it is at least as likely as not that it was caused by or aggravated by a service-connected disability, to include the lumbar spine.  

Hammertoe Deformity with Hallux Valgus/Pes Planus

The Veteran also contends that he is entitled to an evaluation in excess of 10 percent for his service-connected hammertoe deformity with hallux valgus of the right foot.  He also contends that he is entitled to a compensable evaluation for his bilateral pes planus.  Regrettably, a remand is necessary for these issues to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was last afforded a VA examination of the feet in January 2011.  At the time of this examination, it was noted that the Veteran did not suffer from claw foot.  However, during his October 2014 hearing, the Veteran alleged that he did in fact now suffer from claw foot.  The Veteran also alleged that due to his surgical past, he had bone deformities that might result in malunion.  The Veteran also suggested that due to his flat feet, he had lost a great deal of functionality.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

Right Knee Disability

The Veteran also contends that he is entitled to an evaluation in excess of 10 percent for a right knee disability.  Regrettably, a remand is also necessary for this issue to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was last afforded a VA examination of the right knee in January 2011.  In October 2014, the Veteran testified that his right knee was week and that it "wants to give out."  However, the January 2011 VA examination report reflects that the right knee had no instability.  As previously noted, the duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey, 6 Vet. App. at 381; see also Snuffer, 10 Vet. App. at 403 (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In light of the Veteran's assertions, the Board finds that he should be scheduled for a new examination before appellate review proceeds.  

TDIU

Finally, the Veteran asserts that he is entitled to TDIU benefits.  Regrettably, a remand is also necessary for this issue to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The record demonstrates that the Veteran is currently service-connected for a right knee disability (rated as 10 percent disabling), a hammertoe deformity of the left foot (rated as 10 percent disabling), a hammertoe deformity of the right foot (rated as 10 percent disabling), and bilateral pes planus (rated as 0 percent disabling).  As such, the Veteran does not presently meet the schedular criteria for a grant of TDIU benefits.  See 38 C.F.R. § 4.16(a).  

The Board notes that the Veteran is presently rated as 100 percent disabled due to a left knee disability.  However, this rating has only been established on a temporary basis.  As such, this rating alone does not demonstrate entitlement to TDIU benefits.  The issues currently on remand, however, could potentially change the Veteran's overall rating.  The Board, therefore, finds that the claim of entitlement to TDIU benefits is inextricably intertwined with the issues currently being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an examiner with appropriate expertise to determine the etiology of his cervical spine disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays, should be performed.  

The examiner is asked to review the record and consider the Veteran's lay assertions, and opine as to whether it is at least as likely as not that his cervical spine disability manifested during, or as a result of, active military service.  

In the alternative, the examiner should opine as to whether it is at least as likely as not that the Veteran's cervical spine disability was either caused by, or permanently aggravated by, any other service-connected disability, to include a lumbar spine disability.

A complete rationale must be offered for all opinions provided.  

2.  Schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected hammertoes with hallux valgus.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays, should be performed.  

The examiner should specifically address whether the Veteran suffers from flatfoot (and if so, what degree), claw foot or other functional impairment of either foot.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

Finally, the examiner should note whether the bilateral foot disability results in occupational impairment.  If so, the examiner should describe in detail the occupational impairment associated with this disability.

3.  The Veteran should also be scheduled for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected right knee disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

Finally, the examiner should note whether the Veteran's right knee disability results in occupational impairment.  If so, the examiner should describe in detail the occupational impairment associated with this disability.

4.  The RO/AMC should then carefully review the medical examination report obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

5.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


